     Case 2:21-cv-00395-FMO-RAO Document 47 Filed 08/10/21 Page 1 of 2 Page ID #:910




1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT
8                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
10     IMMIGRANT DEFENDERS LAW               No. 2:21-cv-00395 FMO (RAOx)
       CENTER, et al.,
11                                           ORDER EXTENDING TIME
                         Plaintiffs,         FOR DEFENDANTS TO
12                                           ANSWER FIRST AMENDED
                         v.                  COMPLAINT
13
       U.S. DEPARTMENT OF
14     HOMELAND SECURITY, et al.,
15                       Defendants.
16
17
       ///
18
       ///
19
20
21
22
23
24
25
26
27
28
     Case 2:21-cv-00395-FMO-RAO Document 47 Filed 08/10/21 Page 2 of 2 Page ID #:911




1            IT IS SO ORDERED that, for good cause shown in the parties’ separately
2      filed stipulation, Defendants shall have an extension of time, up to and including
3      August 13, 2021, to answer Plaintiffs’ First Amended Complaint.
4
5
                August 10, 2021                                   /s/
6      Dated:
                                              UNITED STATES DISTRICT JUDGE
7
       PRESENTED BY:
8
       TRACY L. WILKISON
9      Acting United States Attorney
       DAVID M. HARRIS
10     Assistant United States Attorney
       Chief, Civil Division
11     JOANNE S. OSINOFF
12     Assistant United States Attorney
       Chief, General Civil Section
13
14     /s/ Jason K. Axe
       JASON K. AXE
15     MATTHEW J. SMOCK
       Assistant United States Attorney
16     Attorneys for Defendants
17
18
19
20
21
22
23
24
25
26
27
28
